DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-20 are pending 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 






Response to Arguments
35 USC 101
	Applicant's arguments filed 11/23/2021 with respect to 35 USC 101, have been fully considered but they are not persuasive. The rejection is maintained.

 Applicant argues on page 1-2

 In view of the points noted above, claims 1, 15, and 18 are not abstract. 

Examiner respectfully disagrees. 

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example, but for the language of a computer and computer memory devices, the claims language encompasses merely receiving user, expert data, and training data to determine pattern matches between user and expert data. Based on the determining of the pattern matches, expert recommendations are generated and provided. Matching people with respect to a criterion has been around before the computer/technology age. The claims also deal with managing personnel with respect to skilled labor which deals with certain methods of organizing human activity ((business relations) managing personal relationships or 

 Applicant argues on page 3-4

 Here, as noted above, the patent application at paragraphs [0014]- [0016] describe the technical problem addressed by the claimed implementation. These paragraphs describe challenges of an organization trying to keep up-to-date regarding the latest and current experts and training that are available-/ applicable to the organization's needs, which in turn affect system performance. Automatically providing recommendations in real time can improve the system performance, as explained in paragraph. 

Examiner respectfully disagrees. 

The claims are not trying to solve a technical problem but a business problem. The business problem of “trying to keep up-to-date regarding the latest and current experts and training that are available-/ applicable to the organization's needs” as stated by the applicant. This is clearly a business problem of an organization dealing with employee management. A technical problem is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and 

Applicant argues on page 3 

It is respectfully submitted that this specific solution for improved real-time matching of users and applications using multiple recommendation algorithms and a machine-learning engine is an unconventional solution to the above-referenced problem.

Improving real time matching of users is a business problem as state above and not a technical problem. In addition, the machine learning engine (i.e., automatically executing models/algorithms in a computer environment) is invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)) The machine learning engine is merely a black box where data is received, an analysis is made, and a result is outputted. 



35 USC 103
Applicant’s arguments, filed 10/06/2021, with respect to 35 USC 103 have been fully considered and are persuasive. The Examiner withdraws 35 USC 103 rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 18 and 15 recite the limitations of
Accessing…user information for a particular user; accessing… expert information for experts and training that is available in an organization of the particular user; determining… by using a plurality of pattern recognition algorithms,  a plurality of pattern matches defining matches between the user information and a predefined pattern relating to the expert information, wherein each pattern match is weighed using an adjustable weight corresponding to a type of pattern recognition algorithm from the plurality of pattern recognition algorithms; generating… one or more expert recommendations based on the plurality of pattern matches; and providing in real time the one or more expert recommendations corresponding to the training that is available in the organization.

 These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a computer and computer memory devices, the claims language encompasses merely receiving user, expert data, and training data to determine pattern matches between user and expert data. Based on the determining of the pattern matches, expert recommendations are generated and provided. Matching people with respect to a criterion has been around before the computer/technology age. 
The claims also deal with managing personnel with respect to skilled labor which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components do not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims recite the additional elements of computers, machine learning engine, computer memory devices, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional element.
Claim 15 recites non-transitory computer readable medium, computer system
Claims 18 recites system, computers, computer memory devices
Claims 1, 15, and 18 recite machine learning engine
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 0116-0118.  
When looking at the additional elements in combination, the applicant’s specification merely states a general-purpose computer as seen in para 0116-0118. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05



Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
	Ryan et al. (20160098667) Discloses systems, apparatus, methods and computer program products that relate to a customizable skills database. For example, a skills database storing customizable data objects identifying skills of user can be maintained.
	Morita et al. (US20070166672A1) Discloses  a method for just-in-time training in software applications including tracking usage of an application by a user, determining a task the user is attempting to perform based at least in part on the tracked usage, and offering training content to the user based at least in part on the task.
Waterman et al. (US11144853) Discloses a server that receives a request, for allocation of workforce, upon displaying a first network browser on a first client device and processes the request against a database of worker profiles and project profiles. Each of the worker profiles contains at least a worker identifier, an identified worker skill set, and a work schedule. Each of the project profiles contains a project identifier, a desired project skill set, and a desired timeframe for the desired project skill set. The server displays a second network browser on a second client device based on such processing, which contains available worker capacity and desired skills within a requested timeframe. A user operating the second client device can accept or ignore the recommendation and assign a worker to a project. 

	Zhao (20140297616) Discloses The present invention generally relates to computer and web-based methods for employment matching and search services. Specifically, this invention relates to systems and methods for allowing employers and potential employees to create and edit job-time plans and match jobs with one or more potential employees based on specific criteria, such as job-time plans, availability and workload with matching made across a plurality of candidates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683